DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7, and Base (B1), resin acid, as the Base in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the grounds that restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the USPTO if restriction is not required. Applicant argues that for the election of species requirement to be patentable difference between the species as claimed. MPEP 808.01(a). Applicant argues the USPTO has not provided sufficient reasons to support a conclusion that the species are independent or distinct. 
Applicant further argues that when citing lack of unity of invention in a national stage application, the USPTO has the burden of explaining why each group lacks unity with each group specifically describing special technical features in each group. Applicant argues the USPTO has not met this burden. 
  This is not found persuasive because the Examiner draws Applicant’s attention to MPEP § 823, which mandates that “[t]he analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (Unity of Invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis).” The instant application is a national stage application submitted under 35 U.S.C. 371, and as a result, the proper analysis to be used in determining whether a restriction is proper is based on a lack of unity analysis as set forth in MPEP§ 1893.03(d). Thus, the submitted arguments and analysis pertaining to restriction practice based on MPEP §803/806.
In regards to the arguments pertaining to the lack of unity analysis, Applicant attempts to dismiss the Examiner’s determination that the technical feature common among the inventions do not make a contribution over the disclosure of CN107011080(A). CN107011080 (A) discloses a needle mushroom cultivation material produced from the following raw materials dried chicken manure, wood chip powder, soybean powder, gelatin waste, earthworm cast, iron ore powder, calcium superphosphate, nano silicone dioxide, dry watermelon peel, coptis chinensis powder, lignocellulose, gypsum powder, calcium stearate, yeast extract powder, chitosan, polyvinyl alcohol (entire abstract, page 2, claims 1 and 2). The use of the transitional term “comprising” indicates that other components can be included in the composition. CN107011080 discloses lignocellulose (lignocellulosic biomass) and polyvinyl alcohol (polyhydric alcohol). Thus, a feature found in the prior art cannot be considered to be a special technical features.
Also contrary to the assertion of Applicant, MPEP§1893.03(d) stipulates that a determination as a lack of unity of invention can be made before any action on the merits is issued and at the discretion of the examiner. Based upon this previous consideration and based upon more recent consideration, the restriction requirement is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 1, 2022.
Claims 1-19 are pending in the application. Claims 8-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species. Claims 1-7 will presently be examined to the extent they read on the elected subject matter of record.
Priority
This application is a National Stage Entry of PCT/JP2018/038517 filed October 16, 2018, which claims benefit to Foreign Japanese Application No. 2017-200919 filed October 17, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statements filed March 27, 2020, May 20, 2020, March 26, 2021, November 26, 2021 and May 26, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “The plant growth promoter according to claim 1, comprising 0.001 parts by mass or more and 100 parts by mass or less of the base (B) with respect to 100 parts by mass of the lignocellulosic biomass (A). The portion of claim 5 that recites 100 parts by mass or less of the base (B) is unclear. It is unclear how base (B) with respect to 100 parts by mass of the lignocellulosic biomass (A). It is unclear how the base (B) can be 100 parts by mass of a composition when there are 2 components in the composition. Applicant should clarify how the base (B) can be 100 parts by mass with respect to 100 parts by mass of the lignocellulosic biomass (A).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105036912A. CN105036912A cited by Applicant on the IDS dated3/26/2021.
The examiner notes that independent claim 1, a product claim, uses the transitional phrase “comprising”. The use of the transitional phrase “comprising” indicates that other components can be used in the composition. 
Regarding claims 1 and 7, CN105036912A discloses a straw granular fertilizer prepared from bagasse, characterized in that it is made of the following raw materials in parts by weight: bagasse 65-70 (lignocellulosic biomass (A)), concentrated phosphoric acid, ethanol, straw powder, agar powder… and binder 7-9. The binder is made of the following raw materials in parts by weight hexamethylenetetramine, castor oil, alumina powder…Rosin powder 5-8 (B1 a resin acid, rosin), alcohol and water. The preparation method is to add the rosin powder to a reaction kettle containing alcohol…until the rose powder is completely dissolved (page 2 of 4, paragraphs [0008] and paragraphs [0009]). 
Regarding claim 5, bagasse is 65-70 parts by weight of the composition and rosin powder is 5-8 parts by weigh to the composition, which reads on comprising 0.001 parts by mass or more or 100 parts by mass or less base (B) with respect to 100 parts by mass of the lignocellulosic biomass (A) (page 2 of 4, paragraphs [0008] and paragraphs [0009]). 
Regarding claim 6, CN105036912A discloses the bagasse is initially crushed, then mixed with 2-3 times its weight of water…put in a ball mill…wrapped with gauze to squeeze out the excess water…centrifuge to get lower sediment, and dry to get powder (page 2/4, paragraph [0011]). Add the binder to the powder described in (1), which contains rosin, add an appropriate amount of water to make a paste, let it stand to solidify, then pulverize into particles (page 2 of 4, paragraph [0012]). 
Regarding the limitation of “wherein the plant growth promoter has a contact angle with water of 80° or less”, the composition disclosed in CN105036912A comprises bagasse 65-70 (lignocellulosic biomass (A)) and Rosin powder 5-8 (B1 a resin acid, rosin). Compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, wherein the plant growth promoter has a contact angle with water of 80° or less, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
CN105036912A meets all the limitations of the claims and thereby anticipates the claims.

Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanaya et al. (KR20000057885). Kanaya et al. cited by Applicant on the IDS dated 3/27/2020.
The examiner notes that independent claim 1, a product claim, uses the transitional phrase “comprising”. The use of the transitional phrase “comprising” indicates that other components can be used in the composition. 
Kanaya et al. (KR20000057885) disclose a biodegradable composition, a container prepared from the composition and a method for preparing the container. 
Regarding claims 1 and 7, Kanaya et al. (KR20000057885) disclose a biodegradable composition comprises 60-90% wt.% of a plant material powder containing rice husks; and 10-40 wt.% of biodegradable material containing a binder and water. Preferably the plant material comprises rice husks and vegetable fibers selected from bamboo, sugar cane, straw, pulp and mixtures thereof (lignocellulosic biomass (A)). The binder comprises rosin, dammar, copal…shellac or mixture powder thereof (resin acid, rosin, dammar) (Entire Abstract).
Regarding claim 5, the plant material is 60-90 wt.% of the composition and the binder is 10-40 wt.% of the composition, which reads on comprising 0.001 parts by mass or more or 100 parts by mass or less base (B) with respect to 100 parts by mass of the lignocellulosic biomass (A). 
Regarding claim 6, Kanaya et al. disclose the biodegradable container is prepared by press-molding the composition, which reads on a solid (Entire Abstract).
Regarding the limitation of “wherein the plant growth promoter has a contact angle with water of 80° or less”, the composition disclosed in Kanaya et al. comprises rice husks and vegetable fibers selected from bamboo, sugar cane, straw, pulp and mixtures thereof (lignocellulosic biomass (A)) and rosin, dammar, copal…shellac or mixture powder thereof (resin acid, rosin, dammar) (B1 a resin acid, rosin). Compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, wherein the plant growth promoter has a contact angle with water of 80° or less, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Kanaya et al. meet all the limitations of the claims and thereby anticipate the claims.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanatani et al. (CN1268531A). Kanatani et al. cited by Applicant on the IDS dated 3/27/2020.
The examiner notes that independent claim 1, a product claim, uses the transitional phrase “comprising”. The use of the transitional phrase “comprising” indicates that other components can be used in the composition.
Regarding claims 1 and 7, Kanatani et al. disclose a biodegradable material composition, which contains mainly plant materials of rice husks, and biodegradable binder. The container made of the above biodegradable composition will be decomposed by microbes or degraded by sunlight or ultraviolet ray after use and then be reused as soil modifier. The rice husks can be mixed with rice straw and paper pulp or other plant fibers (lignocellulosic biomass (A)). The binder contains rosin, dammar, copaiba…biodegradable plastics and others (resin, rosin, dammar). 
Regarding claim 6, the biodegradable container is produced by: first impregnating sheet-like textile and non-woven sheets with the slurry containing the plant fiber…then drying/consolidating the impregnates into sheets, finally laminating at least two sheets into formality by applying heat and pressure. 
Regarding the limitation of “wherein the plant growth promoter has a contact angle with water of 80° or less”, the composition disclosed in Kanatani et al. comprises rice husks that can be mixed with rice straw and paper pulp or other plant fibers (lignocellulosic biomass (A)) and the binder that contains rosin, dammar, copaiba…biodegradable plastics and others (resin, rosin, dammar). Compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, wherein the plant growth promoter has a contact angle with water of 80° or less, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Kanatani et al. meet all the limitations of the claims and thereby anticipate the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over De Castro (W O98/27830). 
The examiner notes that independent claim 1, a product claim, uses the transitional phrase “comprising”. The use of the transitional phrase “comprising” indicates that other components can be used in the composition. 
Regarding claim 1, De Castro discloses in example 5 the effect of applying Rosin in the LU-product (lignin-urea), either as an additive or a coating in the ammonia release in vitro in mg/litre. Both organosolv lignin and hydrolytic lignin were used as lignin component in the LU-product (page 15, Example 5). 

    PNG
    media_image1.png
    534
    1048
    media_image1.png
    Greyscale

De Castro discloses from table 8 it can be seen that when rosin is used as a coating or additive, the slow release effect is significantly improved. It further seems that organosolv lignin gives a better slow release LU-product than hydrolytic lignin (page 16, lines 1-3).
	Regarding claim 2, De Castro discloses hydrolytic lignin include soft wood, hardwood, cereal straw and sugarcane bagasse (lignocellulosic biomass, hydrophilic) (page 6, paragraph 3, Hydrolytic lignin). 
	De Castro discloses kraft lignin comprises softwood and hardwood (page 6, paragraph 4). 
	De Castro discloses organosolv lignin comprises a mixture of maple-, birch-, and poplar wood (page 6, paragraph 5).
	De Castro discloses application of additives, defined as chemical substances other than urea and lignin in the product formulations, at levels lower than the lignin content, were also investigated and found to result in greater control over the rate of urea release. Rosin (chemically modified pine resin) was found to be a useful additive also for LU-products for reducing the release of urea. When used as a coating material rosin protected even further the LU-product (page 8, paragraph 2). De Castro discloses the LU product may comprise rosin either as an additive or a coating (page 8, paragraph 5). 
	Regarding claims 1, 3, and 7, in reviewing Table 8, De Castro discloses a Organosolv lignin (lignocellulosic biomass (A)) and Rosin as an additive (Base B, resin acid, rosin).
Regarding claims 1, 4, and 7, in reviewing Table 8, De Castro discloses hydrolytic lignin (hydrophilic lignocellulosic biomass (A)) and Rosin as a coating (Base B, resin acid, rosin, attached to a surface of the lignocellulosic biomass (A)). 
Regarding claim 5, in reviewing Table 8, De Castro discloses the Organosolv lignin 36.7% and 30% Rosin Additive. In addition, De Castro discloses hydrolytic lignin 66.7% and 10% Coating, which reads on comprising 0.001 parts by mass or more or 100 parts by mass or less base (B) with respect to 100 parts by mass of the lignocellulosic biomass (A). 
 	Regarding claim 6, De Castro discloses that various types of lignin coming from different sources could be applied. The lignin could be obtained from straw, sugar cane bagasse or eucalyptus, the native lignin source could be subjected to auto hydrolysis and subsequently washed with water and subjected to alkaline treatment. De Castro discloses when the lignin was mixed together with melted urea at for instance 158°C, a rather viscous homogenous LU product would be obtained. The LU product hardened as it was cooled at ambient temperature. The hard LU product was crushed or milled and desired particle size was obtained by sieving (page 5, first full paragraph).
Regarding the limitation of “wherein the plant growth promoter has a contact angle with water of 80° or less”, the composition disclosed in De Castro comprises Organosolv lignin (lignocellulosic biomass (A)) and Rosin as an additive (Base B, resin acid, rosin) and hydrolytic lignin (lignocellulosic biomass (A)) and Rosin as a coating (Base B, resin acid, rosin, attached to a surface of the lignocellulosic biomass (A)). Compositions are inseparable from their properties. Therefore, the properties possessed by the composition of the instant application, wherein the plant growth promoter has a contact angle with water of 80° or less, would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
De Castro does not specifically disclose the composition is a plant growth promoter, however it would have been obvious to one of ordinary skill in the art that the composition is a plant growth promoter because De Castro specifically teaches the composition is used in the fertilizer field (page 4, paragraph 6). As such, one of ordinary skill in the art would have been motivated to use the composition as a plant growth promoter, with a reasonable expectation of success. 
De Castro meets all the limitations of the claims and thereby anticipates and as a whole would have been prima facie obvious the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616